Citation Nr: 1738252	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected scars of mid posterior thoracic region.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from April 1967 to March 1969, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge and Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

In October 2016, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran reported that he was injured in the lower back due to a grenade explosion in Vietnam.  Board Hearing Transcript (Tr.), p.2.  Following the injury, he was sent to Saigon Hospital where small fragments of concrete were removed.  Id., p.4.  A May 1968 service treatment record (STR) shows that he had tenderness on the left post thorax from a piece of flying cement with abrasion, contusion, and pain.  It was noted that he was treated at the 3rd Field Hospital.  The February 2011 VA examiner diagnosed thoracic spondylosis and opined that it was less likely than not caused by or related to service.  However, the examiner's opinion is inadequate because it did not address the in-service grenade explosion injury.  Therefore, remand is needed to obtain an addendum opinion.  
Additionally, inpatient treatment records from Saigon Hospital have not been associated with the claims file, and such records are stored separately from service treatment records.  See VA Adjudication Procedure Manual, M21-1 Part III, Subpart iii, Chapter 2.B.4.c.  An attempt to obtain these records should be made on remand.  Further, at the Board hearing, the Veteran indicated that he started seeking treatment for his back after service from private providers in 1972.  Board Hearing Tr., p.5.  These treatment records are not of record, and the Veteran should be invited to submit these records or be provided the opportunity to identify the treatment providers or facilities where these records are located along with the appropriate release forms so that VA might request them.  

Finally, the Veteran has filed a Notice of Disagreement (NOD) with the September 2013 rating decision that granted an initial rating of 30 percent for PTSD.  See December 2013 VA Form 21-4138; see also 38 C.F.R. § 20.201 (2013).  A Statement of the Case (SOC) has not been issued on this matter, and must be provided on remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any separately stored records of the Veteran's treatment at Saigon Hospital in May 1968.

If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain them.

2.  With any necessary assistance from the Veteran, obtain all outstanding private medical records, to include any records from Gulf Coast Medical Arts and Dr. VandenBerg. 

All efforts to obtain these records should be documented.  The unavailability of any records should be so noted in the claims file and the Veteran should be informed of such and provided with an opportunity to submit such reports.

3.  Then obtain an addendum opinion from an examiner other than the February 2011 examiner to determine the etiology of the Veteran's low back disability.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

For each currently diagnosed back disability, to include thoracic spondylosis, lumbar spine arthritis, and lumbosacral degenerative disc disease and radiculopathy, please opine as to whether is it at least as likely as not (i.e., a 50 percent or greater probability) that such disability:

(a) had its clinical onset in service or is otherwise related to service, to include as a result of the documented in-service grenade explosion injury and/or motor vehicle accident.

In addressing this question, the examiner must discuss: a November 1967 STR showing that he was involved in a motor vehicle accident and an impression of mild paravertebral muscle strain was noted; the May 1968 STR showing that he had tenderness on the left post thorax from a piece of flying cement with abrasion, contusion, and pain; and a January 2011 statement from S.D.B., PA-C, indicating that the Veteran has arthritis and radiculopathy related to the in-service grenade explosion injury in 1968.
(b) is proximately due to scars of mid posterior thoracic region; or 

(c) has been aggravated (permanently worsened) by scars of mid posterior thoracic region. 

Please provide a complete rationale for all opinions expressed.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Medical reasons should be given for accepting or rejecting lay statements.  Citation to medical treatise literature is encouraged.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for a low back disability and issue a Supplemental Statement of the Case (SSOC), as appropriate.

5.  Separately, issue an SOC addressing entitlement to an initial rating in excess of 30 percent for PTSD.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







